laas tax_exempt_and_government_entities_division department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx date date number release date legend org organization name xx date address address org address employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated june 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are therefore required to file form_1120 u s_corporation income_tax return for the year ended september 20xx with the ogden service_center for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations department of the treasury - internal_revenue_service form_886 a name of taxpayer ein org schedule no or exhibit year period ended explanation of items 20x x09 legend org organization name president president xx date city city state state vp vice president motto motto issue - revocation the original assigned agent closed this case with a proposed inadequate records as there were no books_and_records to examine the club closed in 20xx and was closed at the time of the initial examination the company that was contracted by the city of city which owns the motto building was no longer doing business with the city and the tax_return_preparer had retired and was answering no questions the case was returned by review with the advise to revoke the organization after more research it was determined that the city of city had contracted the facility out to a new vendor who was going to run an upscale for profit restaurant and fitness center the state of state had administratively dissolved t he corporation and had a lien filed against the organization the actual membership of the motto was dispersed no longer met collected dues or had any activities the president is currently in a nursing home in city and the vice president vp agreed that the county club’ sec_501 exemption should be revoked and signed a form_6018 a form_872 statute extension was also requested which she also agreed to but it never has been received form 886-arev department of the treasury - internal_revenue_service page -1-
